— Judgment unanimously affirmed. Memorandum: The record pf the plea proceeding establishes that defendant waived his right to appeal the denial of his motion to suppress statements he gave to the police as well as all other issues (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). In any event, the hearing court’s finding that defendant made the statements voluntarily and knowingly is supported by the record and should be affirmed. (Appeal from Judgment of Supreme Court, Erie County, Mar-shall, J. — Manslaughter, 1st Degree.) Present — Denman, P. J., Doerr, Green, Lawton and Davis, JJ.